Title: To James Madison from Norton Wilbour, 9 February 1808
From: Wilbour, Norton
To: Madison, James



Sir,
Newport R Island Feby 9th. 1808

Having in my possession, a demand against the late Peter Phillips Esqr. a Comisary in the late american war, it being for Twenty three months service, of assistant comisary to said Phillips which demand has not paid by Phillips, or an acknowledgement of his receiving it from Government.  I have as sole Heir to the estate of Benjamin Hull deceased the aforesaid assistant comisary to beg your goodness in looking over the Books relative to this business & inform me if said Phillips did, or did not in the years 1776 1777 1778 receive the amount of said Hull demand for services and to what amount and the time of his receiving it, provided it was not paid to Phillips.  I shall be much obliged by your direction to proceed to recover the amo. from the United States.  By your Compliance to the above you will very much oblidge, Sir, With due Respect Your Very humble Servant

Norton Wilbour

